Citation Nr: 1501651	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-27 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel







INTRODUCTION

The Veteran had active military service from April 1966 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In his October 2011 substantive appeal (VA Form 9), the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In May 2014 his representative requested that the Veteran's hearing be changed from to a Board hearing at the local RO.  In May 2014, the Veteran was notified that his requested hearing was scheduled for July 2014.  However, the Veterans' Appeals Control and Locator System (VACOLS) system reflects that the Veteran cancelled his hearing. 38 C.F.R. § 20.704(e) (2014).

This claim was reopened and remanded in a September 2014 decision by the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the September 2014 remand directives, the Veteran was scheduled a new VA examination to provide an etiological opinion for his bilateral hearing loss.  However an October 2014 e-mail indicates that the Veteran cancelled this examination.  His claim was resultantly denied in a Supplemental Statement of the Case (SSOC).  

The Veteran's representative has since indicated in his December 2014 Informal Hearing Presentation that the Veteran is now willing to report for a new VA examination.  The representative requested that the claim be remanded once again.  As the record still does not contain an opinion that considers the possibility of pre-existing hearing loss that was aggravated during active duty service, the Board is remanding the Veteran's claim once again to provide him with a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his bilateral hearing loss.  The record, to include a copy of this remand, must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The VA examiner should opine whether there is clear and unmistakable evidence that the Veteran's bilateral hearing loss pre-existed his military service.  In this regard, the examiner should consider the conversion of the pre-service 1964 and 1965 audiograms to ISO units. 

(a) If there is clear and unmistakable evidence that bilateral hearing loss pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that such did not undergo an increase in the underlying pathology during service. 

If there was an increase in the severity of the Veteran's bilateral hearing loss, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(b) If there is no clear and unmistakable evidence that bilateral hearing loss pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, including the Veteran's in-service noise exposure. 

In reaching these conclusions, the examiner should specifically consider Dr. McGee's September 2010 opinion and the VA examiner's April 2013 opinion, to include both professionals' conclusion that the February 1968 separation examination was invalid. 

The examiner should also consider the Veteran's lay statements regarding in-service and post-service noise exposure, the onset of his hearing loss, and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




